Filed 1/19/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 1







Danielle Greybull, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20040254







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Danielle Greybull (on brief), pro se, 1010 W. 6
th
 Avenue, Shakopee, MN 55379, petitioner and appellant.



Cynthia M. Feland (on brief), Assistant State’s Attorney, Courthouse, 514 E. Thayer, Bismarck, ND 58501-4413, for respondent and appellee.

Greybull v. State

No. 20040254



Per Curiam.

[¶1]	
Danielle Greybull appeals from the district court’s dismissal of her petition for post-conviction relief.  Greybull argues 
Blakely v. Washington
, 124 S. Ct. 2531 (2004) supports her position that the holding in 
Apprendi v. New Jersey
, 530 U.S. 466, 490 (2000) should be applied retroactively to her case.  The district court dismissed her petition, finding this Court had already addressed this issue in 
Greybull v. State
, 2004 ND 116, 680 N.W.2d 254.

[¶2]	We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring